United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                   No. 96-3012EA
                                   _____________

United States of America,                *
                                         *
                   Appellee,             *    Appeal from the United States
                                         *    District Court for the Eastern
       v.                                *    District of Arkansas.
                                         *
Willard Gene Thomas,                     *          [UNPUBLISHED]
                                         *
                   Appellant.            *
                                   _____________

                      Submitted:    April 16, 1997

                          Filed:    April 24, 1997
                                   _____________

Before FAGG, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                              _____________


PER CURIAM.


       After pleading guilty to one count of being a felon in possession of
a firearm, two counts of carjacking, and two counts of using a firearm
during a felony offense, Willard Gene Thomas appeals his guidelines
sentence.     Thomas’s contention that the district court improperly cross-
referenced the felon in possession of a firearm conviction to the guideline
provision that covered criminal sexual abuse based on Thomas’s uncharged
rape   of   a carjacking victim is foreclosed by this court’s contrary
holdings.    See United States v. Miner, No. 96-1300, 1997 WL 120211, at *2
(8th Cir. Mar. 19, 1997); United States v. Smith, 997 F.2d 396, 397 (8th
Cir. 1993) (per curiam). We thus affirm.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-